            Case 3:18-cv-01017-SI     Document 13       Filed 03/26/19        Page 1 of 3




Steven F. Cade, OSB #106466                                      The Honorable Michael H. Simon
scade@williamskastner.com
WILLIAMS KASTNER GREENE & MARKLEY
1515 SW Fifth Avenue, Suite 600
Portland, OR 97201-5449
Phone: (503) 228-7967
Fax: (503) 222-7261
Attorneys for Defendants Umpqua Bank, N.A.




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


WILLIAM WALTERS,                                                        Case No. 3:18-cv-01017-SI

                 Plaintiff,                           STIPULATION FOR JUDGMENT OF
                                                      DISMISSAL
        v.

Umpqua Bank, N.A., and DOES 1 through
100 inclusive,

                 Defendant.



        COMES NOW Bankruptcy Trustee, Kenneth S. Eiler (“Eiler”), in pro per, and

Defendant, Umpqua Bank, N.A., (“Umpqua”) through is attorneys, who jointly submit this

stipulation for a judgment of dismissal, with prejudice, of all claims filed by plaintiff William

Walters in this matter, with no award of costs or fees to any party.

///


Page 1 -      STIPULATION FOR JUDGMENT OF                       Williams Kastner Greene & Markley
                                                                1515 SW Fifth Avenue, Suite 600
              DISMISSAL                                         Portland, OR 97201-5449
                                                                Telephone: (503) 228-7967 • Fax (503) 222-7261

6795502.1
            Case 3:18-cv-01017-SI      Document 13      Filed 03/26/19           Page 2 of 3




Now, therefore, the parties stipulate as follows:

        1.       Plaintiff William Walters (“Plaintiff”) filed this action seeking damages under

the Telephone Consumer Protection Act and other statutes (the “Claims”).

        2.       Umpqua filed a counterclaim for breach of contract (the “Counterclaim”).

        3.       Plaintiff then filed bankruptcy in the United States Bankruptcy Court of the

District of Oregon, Case No. 18-34125-pcm7 (the “Bankruptcy Case”).

        4.       Eiler was appointed Trustee in the Bankruptcy Case, with full power to

compromise the Claims.

        5.       Eiler and Umpqua have reached agreement to dismiss the Claims, with

prejudice, and the Counterclaims without prejudice, and with no award of fees or costs to either

party, which agreement was presented in the Bankruptcy Case and was approved. The

Counterclaim shall be resolved through the Bankruptcy Case.

        6.       This Case should be dismissed as stated herein.

        IT IS SO STIPULATED, this 26th day of March, 2019

/s/ Kenneth S. Eiler                         /s/ Steven F. Cade
Kenneth S. Eiler                             Steven F. Cade, OSB #106466
515 NW Saltzman Road, PMB 810                WILLIAMS KASTNER GREENE & MARKLEY
Portland, OR 97229                           1515 SW Fifth Avenue, Suite 600
Kenneth.eiler7@gmail.com                     Portland, OR 97201
                                             Email: scade@williamskastner.com
Trustee over Assets of Plaintiff in Case     (503) 228-7967
18-34125-pcm7                                Attorneys for Defendants Umpqua Bank, N.A.




Page 2 -      STIPULATION FOR JUDGMENT OF                          Williams Kastner Greene & Markley
                                                                   1515 SW Fifth Avenue, Suite 600
              DISMISSAL                                            Portland, OR 97201-5449
                                                                   Telephone: (503) 228-7967 • Fax (503) 222-7261

6795502.1
            Case 3:18-cv-01017-SI      Document 13   Filed 03/26/19       Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I certify that I served the foregoing STIPULATION FOR JUDGMENT OF

DISMISSAL on the following attorneys by the method indicated below on the 26th day of

March, 2019:

            Attorneys for Plaintiff:

            Kyle Schumacher, Esq.                              Via First Class Mail
            Sagaria Law, P.C.                                   Via Federal Express
            3017 Douglas Blvd., Suite 200                       Via Facsimile
            Roseville, CA 95661                                 Via Hand-Delivery
                                                                Via E-Mail
            Email: kschumacher@sagarialaw.com              Via the court’s Efiling
                                                       system at the party’s email
                                                       address as recorded on the date of
                                                       service in the Efiling system.



                                        WILLIAMS KASTNER GREENE & MARKLEY


                                        By /s/ Steven F. Cade
                                          Steven F. Cade, OSB #106466
                                          Attorneys for Defendants




Page 1 -      CERTIFICATE OF SERVICE                        Williams Kastner Greene & Markley
                                                            1515 SW Fifth Avenue, Suite 600
                                                            Portland, OR 97201-5449
                                                            Telephone: (503) 228-7967 • Fax (503) 222-7261

6795502.1
